, Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 1 of 13. por 1

 

 

 

 

 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant = i . = Dp
;
UNITED STATES DISTRICT COURT JUN 2 6 2019
for the
a oo. ROMY L. PERRY 1, CLERK
Southern District of West Virginia Scanners Distior OF Woot ViGihia
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) j Case No. 5:19-mj-00025

2007 Silver Dodge Caravan; Registration WV 955; Vin # )
1D4GP24R77B263294

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of West Virginia , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
ow contraband, fruits of crime, or other items illegally possessed;
WM property designed for use, intended for use, or used in committing a crime;

[] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. Section 922, 21 Possession of a firearm by a prohibited person, distribution of controlled
U.S.C. Section 841, and 26 substances, and possession of an unregistered firearm
U.S.C. 5861
The application i is based on these facts:
See attached affidavi

a Continued on the attached sheet.

CO Delayed notice of days (give exact ending date if more than 30 days: | ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

dehy one 41

Applicant’s signature

 

Randy Fisher, United States Park Ranger

Printed name and title

 

tein,
Pe Se
on ‘\

Sworn to before me and signed in my presence.

Date: 06/25/2019 fo ka oC
( Z or hudge ’s signature ~

City and state: Charleston, West Virginia is Dwane L. Tinsley, United States Magistrate Judge ‘)

  

Printed name and title
_ Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 2 of 13 PagelD #: 2

ATTACHMENT A

The Vehicle is a 2007 Silver Dodge Caravan with West
Virginia registration 6WE 955, VIN#1D4GP24R77B263294. This
vehicle was impounded as a result of a traffic stop that
resulted in the arrest of Rodney Lee Browne on Route 41 in
the unincorporated town of Terry, West Virginia. The vehicle
was towed by Beverages Towing & Transport. The vehicle is
located at a secured parking lot at Beverages Towing &
Transport 180 Glenwood Lane, Shady Spring, Raleigh County,
West Virginia.

The premises to be searched shall include the entire

interior and entire exterior of the vehicle.
. Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 3 of 13 PagelD #: 3

ATTACHMENT B

1. Evidence of Drug Trafficking: Controlled substances,
packaging materials, scales, cutting agents, presses, rubber
bands, plastic bags, discarded wrappers, ledgers, bills of sale,
owe sheets, lists of telephone numbers or other contact
information, identifying information of customers and/or
suppliers, documents related to the electronic transfer of money
to include receipts for Western Union, MoneyGram and the like,
prepaid debit cards, items associated with the use of controlled
substances such as smoking devices, needles, items with suspected
drug residue;

2. Evidence of Firearms Possession and Use: Firearms,
ammunition, bilis of sale, firearm boxes and packaging, receipts
relative to the purchase firearms, firearm parts and ammunition,
photographs of firearms, holsters, slings, ammunition belts, and
body armor;

3. Evidence of Altering and Modifying the Firearm: Any saws,
hacksaws, circular saws, reciprocating saws, grinders, drills,
sanders and the like;

4, Fruits of Criminal Activity: United States currency, all
documents showing the purchase, ownership, or sale of any firearms,
firearm parts, ammunition and the like.
_ Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 4 of 13 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF

2007 Silver Dodge Caravan;
Registration WV 955; Vin #
1D4GP24R77B263294

 

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

 

I, Randy Fisher, being first duly sworn, do hereby depose and

state as follows:

ls

I make this affidavit in support of an application for a
search warrant for a vehicle located at Beverages Towing
& Transport Inc. 180 Glenwood Lane, Shady Spring, Raleigh
County, West Virginia and within the Southern District of
West Virginia (SUBJECT Vehicle). The SUBJECT Vehicle is
a 2007 Silver Dodge Caravan with West Virginia
registration 6WE 955, VIN#1D4GP24R77B263294. The vehicle
is registered to Misty Jones of 427 Industrial Drive,
Beckley, West Virginia 25801. Based on the facts set
forth herein, probable cause exists that the SUBJECT
Vehicle contains evidence of possession of a firearm by
a prohibited person, and evidence of unlawful possession
of controlled substances, in 36 CFR 2.35 (b) (2) Unlawful
possession of Controlled Substance, and that evidence of

this offense is presently located in the SUBJECT Vehicle.
, Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 5 of 13 PagelID #: 5

2. I ama U.S. Park Ranger with the National Park Service
(NPS). As a U.S. Park Ranger, I am authorized to
investigate violations of the laws of the United States
and to execute warrants issued under the authority of the
United States. I ama “federal law enforcement officer”
as defined by Fed. R. Crim. P. 41(2)(C) and am thereby
authorized to apply for federal search warrants. I have
worked as a Federal Law Enforcement Officer for the NPS
for approximately 18 years. I underwent 16 weeks of law
enforcement training at the Federal Law Enforcement
training center in Glynco, GA. I have investigated
federal criminal violations related to firearms and drug

possession and distribution.

3. During my 18 years as a Federal Law Enforcement Officer
I have successfully investigated, arrested, and
prosecuted numerous drug and firearm violators. Tr

routinely deal with various drug violations and suspects
with firearms.

4. There is probable cause to believe that Rodeny Lee Browne
(hereinafter BROWNE or defendant) illegally possessed
firearms and controlled substances, including
methamphetamine and/or cocaine, in violation of 18 U.S.C.

§ 922(g), 21 U.S.C. § 841(a), and 26 U.S.C. § 5861.
_ Case 5:19-mj-00025 Document 1 Filed 06/26/19 Page 6 of 13 PagelD #: 6

S. The information contained herein is based on my
knowledge, training, experience, direct involvement in
this investigation, and upon information relayed to me by
other law enforcement agents. Because this Affidavit
is being submitted for the limited purpose of seeking a
search warrant for the above-named vehicle, I have not
set forth each and every fact learned during the course
of this investigation, but simply those facts which I

believe are necessary to establish probable cause.

PROBABLE CAUSE

6. On June 14, 2019, Officer Jamie Hurd and myself were
patrolling Route 41 within the boundary of New River Gorge
National River. At approximately 1929 hours, we
conducted a traffic stop on a Silver Dodge Caravan for
violation of 36 CFR 4.2(b), to wit: WV 17A-9-2(a): Expired
Registration. 36 CFR 4.2(b) gives the National Park
Service the authority to adopt West Virginia state law.

7. During the traffic stop Officer Hurd made a passenger
Side approach on the vehicle. At that time, Officer Hurd
observed in plain view an open container of alcohol
located in the center console cup holder, which is in

violation of 36 CFR 4.14. Officer Hurd also observed a
_ Case 5:19-mj-00025 Document 1 Filed 06/26/19 Page 7 of 13 PagelD #: 7

large survival knife located beside the driver, later
identified as Rodney L. Browne (hereinafter BROWNE),
stuck between the driver’s seat and the console. This
was within the reach of BROWNE. In the front passenger
seat was a female, later identified as Jessica D. Mullins
(hereinafter MULLINS).

8. I made a driver’s side approach on the Dodge van, gathered
BROWN’ s information, and returned to the patrol vehicle.
At that time, Officer Hurd advised me of the large knife
beside BROWNE and also the open container of alcohol in
the console cup holder. I had BROWNE exit the vehicle to
separate him from the knife and the open container. I
instructed Officer Hurd to conduct a pat down of BROWNE
for additional weapons at that time.

9. BROWNE’S sweat pants were sitting below his waist line
approximately at mid-thigh. BROWNE was also wearing
black shorts with pockets underneath the sweatpants.
During the pat down, Officer Hurd observed a clear plastic
bag containing a white powder hanging out of BROWNE’s
right side pocket of his shorts. This substance later
field-tested positive for being methamphetamine. Based
on Officer Hurd’s training and experience, he knew this

white powdery substance was a controlled substance. a
. Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 8 of 13 PagelD #: 8

LO.

li.

later learned through BRONWE’S criminal history that he
has a felony conviction from New York for Criminal Sale
of Narcotics.

Officer Hurd conducted a probable cause search on the van
due to the open container observed on his initial
approach. When Officer Hurd opened the driver’s door of
the Dodge Caravan to retrieve the alcoholic beverage, he
observed a small, clear, plastic bag containing a small
amount of white powder. The bag was located in the
driver’s side door along with a large, clear, plastic
bag. Inside the larger bag, there were small plastic
baggies as well as a piece of aluminum foil with cut
straws protruding from the top. Officer Hurd is aware,
based on his training and experience, that straws like
these and aluminum foil are commonly used to consume
controlled substances. Officer Hurd is also aware that
these type of plastic bags found inside the larger plastic
bag are known to contain controlled substances. The
aluminum foil also contained a white powdery residue,
suspected to be cocaine.

Due to these concerns regarding the controlled
substances, Officer Hurd asked BROWNE and MULLINS if any

of these drugs contained fentanyl or if there was anything
_ Case 5:19-mj-00025 Document 1 Filed 06/26/19 Page 9 of 13 PagelD #: 9

12.

else inside of the vehicle that contained fentanyl.
MULLINS stated that there was not. BROWNE informed
Officer Hurd that there shouldn’t be any more drugs in
the vehicle, and that he didn’t do drugs that contained
fentanyl. He stated that he only smoked marijuana and
used cocaine. BROWNE also informed Officer Hurd that he
would find a shotgun he was restoring located in the back
seat of the van. No further questions were asked at that
time.!

BROWNE was placed under arrest and escorted back to the
police vehicle. At that time, I conducted a search on
BROWNE on the passenger side of my police vehicle. I
placed BROWNE in the backseat on the passenger side of my
vehicle. Officer Hurd walked around the passenger side of
the vehicle where I had conducted my search to speak with
MULLINS again. At that time, Officer Hurd noticed a tied,
clear, plastic baggie containing a white powdery
substance (later field tested positive for
Methamphetamine) laying on the ground where I had just

conducted my search.

 

' It should be noted that after the defendant was in custody, and absent Miranda warnings, the defendant was
shown the firearm that had been retrieved to verify that this was the firearm to which he was referring. He stated

that it was.
(Case 5:19-mj-00025 Document 1 Filed 06/26/19 Page 10 of 13 PagelD #: 10

13.

14.

15.

Officer Hurd retrieved the firearm in the vehicle, a
Harrington & Richardson 12-gauge shotgun, with serial
number AY599519, The shotgun was located under some
blankets on the floor behind the driver’s seat. The
shotgun barrel appeared to be sawed-off and grinded down
with a grinder. The buttstock of the shotgun had been
removed and replaced with a crudely modified piece of
wood in the shape of a pistol grip. During the
Investigation, Browne’s criminal history was checked.
The criminal history showed BROWNE to be a convicted felon
for the criminal sale of a controlled substance.

Based upon my experience and training, consultation with
other law enforcement officers experienced in drug
investigations, and all facts and opinions set forth in
this affidavit, I know that: in connection with the
transportation of drugs, vehicles utilized by drug
traffickers and users often contain articles of personal
property evidencing the identify of person(s) occupying,
possessing, owning, using, or controlling the vehicle.
Individuals involved in narcotics trafficking often
maintain weapons, firearms and ammunition on their person
or in their residence and/or vehicles. Such weapons and

firearms are used, and can be used, as an instrumentality
Case 5:19-mj-00025 Document1 Filed 06/26/19 Page 11 of 13 PagelD #: 11

Lo.

17.

Le.

of the crime of possession and/or distribution of drugs
and firearms. Furthermore, I am aware of instances in
which traffickers have maintained such items in their
residences and vehicles in order to protect themselves
and guard their drugs, firearms and profits, as well as
for enforcement purposes during their narcotics and
firearms dealings. Firearms and ammunition have been
recovered in a large majority of searches in the drug
investigations in which I have been involved.
Individuals involved in narcotics possession and
trafficking frequently communicate with co-conspirators
by means of cellular telephones and electronic paging
devices and usually maintain these items on their person
and/or in their residence and vehicles.

The investigation into the defendant revealed a history
of drug trafficking involvement. Due to the presence of
narcotics on his person, in the vehicle, and otherwise
present at the scene, I believe that the defendant has
been engaged in narcotics distribution and use for a long
period of time. Furthermore, based on the presence of an
illegal firearm, I believe that additional evidence, such
as ammunition, may also be present inside the vehicle.

Further, I know that drug traffickers and users
Case 5:19-mj-00025 Document 1 Filed 06/26/19 Page 12 of 13 PagelD #: 12

13.

20.

frequently know others involved in the trafficking of
illegal substances. Drug traffickers will frequently use
and maintain address and/or telephone books, electronic
organizers, telephone paging devices and papers, records
or electronic data reflecting names, addresses, telephone
numbers, pager numbers of co-conspirators, sources of
drug supply and drug customers, and other items which
provide evidence of the identities of others involved in
such trafficking. I know that they also utilize ledgers,
owe sheets, bills of sale, documents related to the
electronic transfer of money, and other such
documentation in relation to the sale and distribution of
controlled substances.

I also know that drug traffickers and users frequently
use aliases to conceal their identities. Persons who
traffic in drugs often maintain in their possession
unsold or undistributed supplies of controlled substances
and other drugs, drug paraphernalia including chemical
diluents, weighing scales, mixing bowls, flat waxed paper
bags, and metal spoons. These items are often kept in
homes or vehicles from which they conduct their drug
trafficking activities.

I also know based on my training and experience that in
Case 5:19-mj-00025 Document 1 Filed 06/26/19 Page 13 of 13 PagelD #: 13

216

order to alter the barrel of a shotgun, a variety of tools
are typically required. These include, but are not
limited to, the following: hacksaws, circular saws,

reciprocating saws, and grinders.

CONCLUSION
Based on the above-stated information, probable cause
exists that defendant and possibly others are committing
violations of 18 U.S.C. 922(g), 26 U.S.C. 5845, 5861, and
36 CFR 2.35 (b) (2)and that evidence of this offense is

currently located in SUBJECT Vehicle

Further your Affiant sayeth naught.

Respectfully submitted,

fiby At at

Randy Fisher
U.S. Park Ranger
National Park Service

Sworn to me and subscribed in my presence this 25 day of June,

Ze By

   

DWANE L. TINSLEY ~ ia
United States Magistrate Judge —

 

 

10
